            Case 2:21-cv-00354-DJH Document 1 Filed 03/01/21 Page 1 of 3




     UDALL LAW FIRM, LLP
 1   ATTORNEYS AT LAW
     2198 E. CAMELBACK ROAD, SUITE 375
 2   PHOENIX, AZ 85016
     T (602) 222-4848
 3   F (602) 222-4858

 4
 5 Thomas P. Burke, II SBN 9631
   tburke@udalllaw.com
 6 Bret S. Shaw SBN 31732
 7 bshaw@udalllaw.com
   Attorneys for Defendant
 8
 9               IN THE UNITED STATES DISTRICT COURT FOR THE

10                                       DISTRICT OF ARIZONA
11
      APACHE MUFFLER & RADIATOR, INC.,                     NO.
12
      an Arizona Corporation
13                                                         Maricopa County Superior Court No.
                                   Plaintiffs,             CV2021-002561
14
15    vs.                                                  NOTICE OF REMOVAL OF A
                                                           CIVIL ACTION
16    COUNTRY MUTUAL INSURANCE
17    COMPANY, an Illinois company; KYLE                   Jury Trial Demanded
      VANLANDINGHAM, an Arizona resident;
18
19                                 Defendants.

20
21           Pursuant to 28 U.S.C. §§1332, 1441, 1446 and LRCiv 3.6, defendant Country Mutual
22 Insurance Company, an Illinois corporation (hereafter “Country”), hereby gives notice of
23 removal of this action from the Arizona Superior Court, Maricopa County, to this court. In
24 support of removal, defendant asserts the following:
25            1.   This action involves a claim by plaintiff for alleged contract and tort damages.
26
27
                                                                    Case 2:21-cv-00354-DJH Document 1 Filed 03/01/21 Page 2 of 3




                                                           1             2.    On February 17, 2021, plaintiff Apache Muffler & Radiator, Inc. (hereafter
                                                           2 “plaintiff”) filed its complaint in Superior Court. A copy of the complaint is attached hereto
                                                           3 as Exhibit A.
                                                           4             3.    There is complete diversity of citizenship between plaintiff and Country, the
                                                           5 only properly-served defendant. Plaintiff is an Arizona corporation, is incorporated in the
                                                           6 State of Arizona, and has its principal place of business in the State of Arizona. (See, Exhibit
                                                           7 A, paragraphs 1.) Country is an Illinois corporation. (See, Exhibit A, paragraph 2.) It is
                                                           8 incorporated in the State of Illinois and has its principal place of business in the State of
                                                           9 Illinois.
                                                          10             4.    Pursuant to 28 U.S.C. § 1441(b)(2), a party may remove an action subject to
                                                          11 diversity jurisdiction so long as no party in interest from the State in which the action is
                                                          12 brought has been “properly joined and served.”
                                                          13             5.    While Country has been served with this action, defendant Kyle
                                                          14 Vanlandingham has not been served.
                      2198 E. CAMELBACK ROAD, SUITE 375
UDALL LAW FIRM, LLP




                                                          15             6.    The amount in controversy exceeds $75,000. Plaintiff’s claims against Country
                                PHOENIX, AZ 85016
                                  T 602.222.4848




                                                          16 are for insurance benefits related to a property damage claim. (See generally, Exhibit A.)
                                                          17 Plaintiff alleges that its contract damages entitle it to approximately $500,000 more than
                                                          18 defendant has tendered under the claim. (See, Exhibit A, paragraphs 34 and 61.) Plaintiff also
                                                          19 seeks attorney fees. (See, Exhibit A, prayer for relief paragraph 77.)
                                                          20             7.    This court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
                                                          21             8.    Country accepted service of the complaint on February 26, 2021. This Notice
                                                          22 of Removal is filed within 30 days after service and is therefore timely filed under 28 U.S.C.
                                                          23 § 1446(b).
                                                          24             9.    Country has not yet answered the complaint.
                                                          25             10.   A Notice of Filing has been filed in the Arizona Superior Court, Maricopa
                                                          26 County, on behalf of the Country. A copy is attached hereto as Exhibit B.
                                                          27         11.       As required by LRCiv 3.6 (b), a copy of all pleadings and other documents filed
                                                          28 with the state court are attached as Exhibit C. Exhibit D is attorney Thomas P. Burke, II’s

                                                                                                              -2-
                                                                   Case 2:21-cv-00354-DJH Document 1 Filed 03/01/21 Page 3 of 3




                                                           1 declaration that, to the best of his knowledge and belief, the filed pleadings and other
                                                           2 documents contained in Exhibit C are a true and complete copy of all documents filed in the
                                                           3 state court proceeding.
                                                           4         WHEREFORE, Country respectfully requests that the above action now pending in
                                                           5 the Arizona Superior Court, County of Maricopa be removed to this court.
                                                           6
                                                                     DATED this 1th day of March, 2021.
                                                           7
                                                                                               UDALL LAW FIRM, LLP
                                                           8
                                                           9
                                                                                               By /s/ Thomas P. Burke, II
                                                          10                                     Thomas P. Burke, II
                                                          11                                     Bret S. Shaw
                                                                                                 Attorneys for Defendant
                                                          12
                                                          13
                                                          14
                      2198 E. CAMELBACK ROAD, SUITE 375




                                                                                           CERTIFICATE OF SERVICE
UDALL LAW FIRM, LLP




                                                          15
                                PHOENIX, AZ 85016




                                                                   I hereby certify that on March 1, 2021, a copy of the foregoing NOTICE OF
                                  T 602.222.4848




                                                          16 REMOVAL was electronically filed with the Clerk of the Court, United States District Court,
                                                          17 Arizona, and a copy of the foregoing e-served to all related parties via the Court’s CM/ECF
                                                             System:
                                                          18
                                                          19                                   James N. Hanson, Esq.
                                                                                                 Jason A. Clark, Esq.
                                                          20                                     Lang & Klain, P.C.
                                                                                         6730 N. Scottsdale Road, Suite 101
                                                          21
                                                                                             Scottsdale, Arizona 85253
                                                          22                                   filing@lang-klain.com
                                                                                               Attorneys for Plaintiff
                                                          23
                                                          24
                                                                                               By/s/ Jessica A. Montes
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                          -3-
